Case 3:20-cv-01153-TJC-JBT Document 2 Filed 10/20/20 Page 1 of 5 PageID 10




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


  TRAVIS RODRIQUEZ JAMES,

              Petitioner,

  v.                                               Case No. 3:20-cv-1153-J-32JBT

  SECRETARY, FLORIDA
  DEPARTMENT OF CORR., et al.,

              Respondent.


                                      ORDER

        Petitioner, an inmate of the Florida penal system, initiated this case by

  filing a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241. Doc. 1.

  Petitioner is currently in the Florida Department of Corrections’ custody

  serving a fifteen-year sentence for a Hillsborough County, Florida, judgment of

  conviction. See Corrections Offender Network, Florida Department of

  Corrections, available at www.dc.state.fl.us (last visited Oct. 19, 2020). He is

  currently housed at Hamilton Correctional Institution. See Doc. 1 at 1.

        In the Petition, Petitioner raises one ground for relief: “Coerced to live in

  a densely packed dormitory space infested with Covid-19, in violation of the

  Eighth and Fourteenth Amendments.” Id. at 6. In support of his claim,

  Petitioner alleges:
Case 3:20-cv-01153-TJC-JBT Document 2 Filed 10/20/20 Page 2 of 5 PageID 11




                    The human body is forced to live within less than
              12 inches among more than 70 adults crammed into
              an overcrowded space that measures approximately
              2400 sq. ft., for more than 23 hours per day, in an
              inadequately ventilated space infested with
              coronavirus, amid a deadly global pandemic. There is
              no physical or social distancing. My health is not
              preserved.

  Id. As relief, Petitioner requests the Court to “declare that the conditions of

  confinement violates the prohibition against cruel and unus[u]al punishment”;

  “grant an order to enjoin Respondents’ unconstitutional policies and practices”;

  “direct[] that Respondent[s] conduct weekly and regular Covid-19 testing”; and

  “any other relief that [is] reasonable and proper.” Id. at 7.

        The Petition is due to be dismissed for several reasons. First, because

  Petitioner is in custody pursuant to a state court judgment of conviction, his

  request for habeas relief should be pursued by filing a § 2254 petition in the

  Tampa Division of this Court, the district in which Petitioner was convicted.

  Felker v. Turpin, 518 U.S. 651, 662 (1996) (holding the federal courts’ “authority

  to grant habeas relief to state prisoners is limited by § 2254, which specifies the

  conditions under which such relief may be granted to ‘a person in custody

  pursuant to the judgment of a State court.’”); see also Medberry v. Crosby, 351

  F.3d 1049, 1060-61 (11th Cir. 2003) (holding that state prisoner cannot

  overcome the procedural requirements of § 2254 by labeling his petition as one

  under § 2241).



                                           2
Case 3:20-cv-01153-TJC-JBT Document 2 Filed 10/20/20 Page 3 of 5 PageID 12




        However, the more appropriate avenue for Petitioner’s current challenge

  to the conditions of his confinement is through a § 1983 civil rights complaint

  rather than a habeas petition. See Nelson v. Campbell, 541 U.S. 637, 643 (2004)

  (“[C]onstitutional claims that merely challenge the conditions of a prisoner’s

  confinement, whether the inmate seeks monetary or injunctive relief, fall

  outside of th[e] core [of habeas corpus] and may be brought pursuant to § 1983

  in the first instance.”); see also Keys v. Warden, FCC Coleman - Low, No. 5:20-

  cv-319-Oc-02PRL, 2020 WL 3962233, at *1-2 (M.D. Fla. July 13, 2020)

  (dismissing without prejudice federal prisoner’s § 2241 petition seeking release

  based on alleged conditions relating to Covid-19, because the claims “are not

  cognizable under § 2241” and should be brought in a civil rights complaint);

  Harris v. Calif. Dep’t of Corr. Chino CA, No. EDCV20-00777-JFW(DFM), 2020

  WL 3977604, at *1 (C.D. Cal. July 13, 2020) (dismissing without prejudice state

  prisoner’s habeas petition because “the [p]etition challenge[d] the condition of

  [the p]etitioner’s confinement [regarding the prison’s response to the Covid-19

  pandemic] and therefore [wa]s not cognizable on habeas review”).

        Further, even if the Court construed Petitioner’s claim as being filed

  under § 1983, the claim appears to be unexhausted. See Lindsey v. Colon, No.

  20-22920-CIV, 2020 WL 5981851, at *2-3 (S.D. Fla. Oct. 8, 2020) (construing

  the petitioner’s § 2241 petition as a § 1983 complaint because he “challeng[ed]

  the execution of his sentence on constitutional grounds [(relating to Covid-19)],

                                         3
Case 3:20-cv-01153-TJC-JBT Document 2 Filed 10/20/20 Page 4 of 5 PageID 13




  not the constitutionality or fact of his conviction or length of his sentence,” and

  dismissed it without prejudice, in part, because the petitioner did not exhaust

  his administrative remedies). Petitioner left blank the questions relating to

  exhaustion. Doc. 1 at 2-5. Regardless, the Court has approved forms for the

  filing of habeas corpus and civil rights cases, and Petitioner must use the

  appropriate form.

        Accordingly, it is

        ORDERED AND ADJUDGED:

        1.    This case is DISMISSED without prejudice.

        2.    The Clerk shall enter judgment dismissing this case without

  prejudice, terminate any pending motions, and close the file.

        3.    The Clerk shall send Petitioner a civil rights complaint form and an

  affidavit of indigency form.

        4.    If Petitioner appeals the dismissal of this case, the Court denies a

  certificate of appealability (COA).1 Because this Court has determined that a




        1  The Court should issue a COA only if the Petitioner makes “a
  substantial showing of the denial of a constitutional right.” 28 U.S.C. §
  2253(c)(2). To make this substantial showing, Petitioner “must demonstrate
  that reasonable jurists would find the district court’s assessment of the
  constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
  (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues
  presented were ‘adequate to deserve encouragement to proceed further.’”
  Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle,
  463 U.S. 880, 893 n.4 (1983)). Here, the Court denies a COA.

                                          4
Case 3:20-cv-01153-TJC-JBT Document 2 Filed 10/20/20 Page 5 of 5 PageID 14




  COA is not warranted, the Clerk shall terminate from the pending motions

  report any motion to proceed on appeal as a pauper that may be filed in this

  case. Such termination shall serve as a denial of the motion.

          DONE AND ORDERED in Jacksonville, Florida, this 20th day of

  October, 2020.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge




  Jax-7

  c:      Travis Rodriguez James, #T30658




                                         5
